     Case 3:19-cv-02783-X-BN Document 8 Filed 07/08/20   Page 1 of 1 PageID 26



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ROY MCGEE,                              §
                                        §
              Plaintiff,                §
                                        §
v.                                      §   Civil Action No. 3:19-cv-2783-X
                                        §
JOSE G. GARZA – AUTOS GARZA,            §
                                        §
              Defendant.                §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

        SO ORDERED this 8th day of July 2020.




                                      ____________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
